Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-33996 Issuer: NETS Trust, Exchange: American Stock Exchange, LLC (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 50 South LaSalle Street, Chicago, Illinois 60603 (800) 595-9111 (Address, including zip code, and telephone number, including area code, of Issuers principal executive offices) Shares of beneficial interest, $0.0001 par value (See Exhibit A) (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o17 CFR240.12d2 -2(a)(1) o17 CFR240.12d2 -2(a)(2) o17 CFR240.12d2 -2(a)(3) o17 CFR240.12d2 -2(a)(4) oPursuant to 17 CFR240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange. xPursuant to 17 CFR240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, NETS Trust certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. NETS TRUST Date: October 17, 2008 By: /s/ Peter K. Ewing Name: Peter K. Ewing Title: Vice President Exhibit A Title of each class to be withdrawn Name of Exchange on which class is to IRS Employer Identification No. (together, the Funds) be withdrawn NETS S&P/ASX 200 Index Fund American Stock Exchange, LLC 26-1752349 (Australia) NETS DAX ® Index Fund (Germany) American Stock Exchange, LLC 26-1752050 NETS S&P/MIB Index Fund (Italy) American Stock Exchange, LLC 26-1854822 NETS FTSE Singapore Straits Times American Stock Exchange, LLC 26-1854610 Index Fund NETS FTSE/JSE Top 40 Index Fund American Stock Exchange, LLC 26-1854601 (South Africa) NETS FTSE 100 Index Fund (United American Stock Exchange, LLC 26-1757265 Kingdom) - 2 -
